NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARVIN GEOVANNY MARTINEZ                        No.    18-70381
PENA,
                                                Agency No. A201-045-323
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Marvin Geovanny Martinez Pena, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in declining to reopen based on

ineffective assistance of counsel where Martinez Pena did not show prejudice from

the untimely filing of his previous motion to reopen. See Ray v. Gonzales, 439

F.3d 582, 587-89 (9th Cir. 2006) (requiring prejudice to demonstrate ineffective

assistance of counsel).

      In light of this disposition, we need not reach Martinez Pena’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED.




                                         2                                       18-70381